THAYER, Circuit Judge
(concurring). The sole question of fact which the lower court submitted to the jury for its determination was whether the beef supplied to the two subcontracting firms of Chamberlain & Skinner and Wade & Jones was sold and delivered to the said *483firms on their credit, and under the contracts made by those firms with Schleuning & Young on or about J'uiy 2, 1890, or whether the meat was delivered to Chamberlain & Skinner and Wade & Jones under the contract which Schleuning & Young had entered into with Fitzgerald & Bro. on or about May 26, 1890, and on the credit of the latter firm. The theory of the lower court appears to have been that as there were two contracts in existence with different parties, under which the meat might have been delivered, that party was liable whom the plaintiffs below trusted and intended or elected to hold when the meat ordered was delivered. The court below instructed the jurors that this issue of fact veas the real issue for them to determine, and it was the issue on which the decision of the case hinged, so far as the jury was concerned. In view of the facts alluded to in the main opinion,- — that Schleuning & Young, after their contracts with Chamberlain & Skinner and Wade & Jones were entered into, rendered monthly bills for the meat delivered to these subcontractors, to them; that they did not render bills therefor to Fitzgerald & Bro. for such meat from and after July 1, 1890; and that in their correspondence and dealings with Fitzgerald & Bro. they practically admitted on several occasions that the meat delivered to the two subcontracting firms was not chargeable to Fitzgerald & Bro., — I am of the opinion that it conclusively appears that Schleuning & Young sold and delivered the meat for which they now seek to hold the firm of Fitzgerald & Bro. liable to Chamberlain & Skinner and Wade & Jones, and on the credit of the latter firms, and that the attempt now made to- hold Fitzgerald & Bro. was an afterthought. In the face of such evidence as the record contains, showing an evident intent to deal with Chamberlain & .Skinner and Wade & Jones, and to extend credit to them for the meat which they ordered, I think the lower court erred in submitting to the jury the question whether the meat was sold on the credit of Fitzgerald & Bro. On this ground, and no other, I concur in the reversal of the judgment of the lower court. I conceive that owing to the uncertainty which attends the construction of the contract between Fitzgerald & Bro. and Schleuning & Young, on which this action is brought, and because of the contemporaneous construction of the contract by the parties themselves, the lower court may have construed that contract correctly as embracing meat which might be ordered by and delivered to all of the subcontractors under Fitzgerald & Bro., who were engaged in building the line of road referred to in the contract, — between Custer City and Deadwood, S. D. I think, however, that as Chamberlain & Skinner and Wade & Jones saw fit to enter into contracts of their own for the supply of meat with Schleuning & Young, and as the latter firm, after making such contracts, rendered all of their bills to Chamberlain & Skinner and Wade & Jones, and did not attempt to charge Fitzgerald & Bro. therefor until long after the meat was supplied, aiid on one or two occasions admitted that Fitzgerald & Bro. were not liable to pay for such meat, it is now too late to interpose that claim. If the firm of Schleuning & Young was at one time in a situation, as it may have been, to elect whom they would charge, they made such an election long before this suit was brought, and cannot depart therefrom.